Citation Nr: 1312185	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  08-28 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied the Veteran's claim.

In June 2009, the Veteran presented sworn testimony during a personal hearing in Albuquerque, New Mexico, which was chaired by a Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In a September 2009 decision, the Board reopened and denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (the Court).  In October 2010, the Court vacated the Board's decision and remanded the issue to the Board for further consideration pursuant to a Joint Motion for Remand dated in September 2010.

The Board again reopened and denied the Veteran's claim in a February 2011 decision.  The Veteran also appealed that decision and, in a May 2012 Memorandum Decision, the Court vacated and remanded the issue of entitlement to service connection for PTSD to the Board for further consideration.

In an October 2012 letter, the Board provided the Veteran and his attorney the opportunity to submit additional evidence and argument in support of the appeal.  The Veteran was also notified that the Veterans Law Judge who conducted his June 2009 personal hearing was no longer employed at the Board.  In response to the Board's letter, the Veteran's attorney submitted further argument and evidence in February 2013, which included a waiver of local consideration of the newly added evidence.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2012).  The Veteran also notified the Board that he did not desire another hearing before a Veterans Law Judge.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action on his part is required.


REMAND

As indicated above, the Veteran's claim of entitlement to PTSD was most recently remanded to the Board by a May 2012 Memorandum Decision of the Court.  In the Memorandum Decision, the Court discussed a lay statement from Captain A.M.N., which the Veteran submitted to corroborate his claimed stressors.  The Court noted that the Board found the Captain's February 2009 statement not credible because his account of the claimed grounding incident involving the U.S.S. BEAUFORT did not coincide with the Command History Report obtained by VA in development of the Veteran's PTSD claim.  To this end, the Court described the Captain's statement in which he indicated the incident occurred on November 1, 1984.  Notably, the Command History Report obtained by VA was from 1985.  The Court therefore concluded, "[t]here is no indication in the record that VA attempted to obtain command history reports from 1984, the year in which the Captain clearly stated the incident occurred."

Thus, the Court instructed that, on remand, "the Board must obtain the command history and relevant deck logs of the U.S.S. BEAUFORT from 1984 before reconsidering the credibility of the Captain's statement."

A review of the record confirms that VA obtained the 1985 Command History Report for the U.S.S. BEAUFORT in order to attempt to corroborate the Veteran's contentions that the claimed ship grounding incident occurred between April 1985 and July 1985, as described in a November 2001 letter from his representative.  However, the Board further notes that the Veteran also indicated that the grounding incident occurred between September 1984 and March 1985.  See the Veteran's stressor statement dated September 2000.  Additionally, as described in the Court's Memorandum Decision, in his February 2009 statement, Captain A.M.N. specifically stated that the incident occurred on November 1, 1984.
Accordingly, pursuant to the May 2012 Memorandum Decision, the Board finds that the U.S.S. BEAUFORT Command History Reports from 1984 as well as deck logs from September 1984 through December 1984 should be obtained and associated with the Veteran's VA claims file.

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to obtain the 1984 Command History Report of the U.S.S. BEAUFORT.  The deck logs of the U.S.S. BEAUFORT for the period from September 1984 through December 1984 should also be obtained.  If these records cannot be found, or if they have been destroyed a formal finding of unavailability should be made and associated with the Veteran's claims file.

2. If the RO deems the claimed stressor to have been verified, the RO should schedule the Veteran for a VA examination with a psychologist to determine the nature and etiology of any and all psychiatric disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing including PTSD sub scales.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The examiner should identify all current psychiatric disorders.  For each disorder identified, the examiner should state whether the disorder manifested in service or whether it is at least as likely as not the disorder is otherwise causally or etiologically related to the Veteran's military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

With respect to PTSD, the RO should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events he or she determines to have occurred in service may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3. Thereafter, the RO should readjudicate the claim of entitlement to service connection.  If the benefit sought remains denied, the RO should issue a supplemental statement of the case and afford the appropriate period to respond.  Thereafter, the case should be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

